Citation Nr: 0918835	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include on a secondary basis and to include 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2009 the Veteran submitted additional evidence in 
support of his appeal, and a waiver of his right to have the 
evidence initially considered by the RO was received in April 
2009.

In his April 2006, VA Form 9 the Veteran indicated that he 
was only appealing for a higher rating for his skin 
disability; however, in a letter sent with the Form 9, he 
discussed psychiatric problems that he attributes to his 
tinea cruris and his combat service.  Moreover, the RO has 
certified this issue for appellate consideration.  The Board 
will therefore address the psychiatric issue in this 
decision.  See Gonzalez-Morales, 16 Vet. App. 556 (2003).

The issue of entitlement to an increased rating for tinea 
cruris is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  A psychiatric disorder was not present within one year 
after the Veteran's discharge from service, and no current 
psychiatric disorder is etiologically related to service or 
service-connected disability.

2.  The Veteran did not have PTSD when this claim was filed 
nor has he had PTSD since then.



CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active duty, the incurrence or 
aggravation of a psychosis during such service may not be 
presumed, and a psychiatric disability, to include PTSD, is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, to include notice with respect to the disability-
rating and effective-date elements of the claims, by letters 
mailed in August 2005, March 2006 and June 2007.  Although 
the March 2006 and June 2007 letters were mailed after the 
initial adjudication of the claim, the Board finds that this 
timing error is not prejudicial to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the Veteran's claim in October 
2007.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.  

The Board also notes that the Veteran's the Veteran's service 
treatment records, pertinent VA medical records, and private 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to this claim and that no VA 
medical opinion has been obtained in response to this claim.  
VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

The Veteran has not contended and there is no indication in 
the evidence of record that the Veteran had any psychiatric 
disorder in service or until many years thereafter.  The 
Veteran believes that his psychiatric symptoms are 
attributable to his combat service and his service-connected 
tinea cruris.  However, he is not competent to diagnose PTSD 
or to provide an opinion concerning medical causation.  None 
of the health care professionals who have examined the 
Veteran has diagnosed PTSD or suggested that a diagnosis of 
PTSD should be ruled out.  Similarly, none of the health care 
providers who have examined the Veteran has suggested that 
his psychiatric disorder is related to his tinea cruris.  In 
sum, there is no competent evidence suggesting that the 
Veteran's psychiatric disorder is related to service or 
service-connected disability, and the medical evidence 
currently of record is sufficient to decide this claim.  
Therefore, VA has no obligation to provide a VA examination 
or to obtain a VA medical opinion in response to this claim. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As mentioned above, the Veteran contends that he is entitled 
to service connection for a psychiatric disability because it 
is attributable to his combat service and his service-
connected tinea cruris.  He argues that the day-to-day 
effects of his skin disorder on his lifestyle affect him 
emotionally.  

The Veteran does not claim, and the record does not show, 
that he had a psychiatric disorder during service or for many 
years after discharge from service.  An August 2005 statement 
from a private psychologist, Dr. J.S.N., indicates that he 
counseled the Veteran in August and September 1993.  The 
Veteran told him he was preoccupied with death, afraid to go 
to sleep, and was claustrophobic.  The psychologist stated 
that the Veteran's symptoms were suggestive of adjustment 
disorder with anxiety and depression.  Although the Veteran 
told the psychologist that he had a skin rash and had served 
in Vietnam, there is no indication in this report that the 
Veteran's psychiatric disorder is etiologically related to 
service or was caused or worsened by his service-connected 
skin disability.  In addition, the psychologist reported that 
after a few treatment sessions, he had the impression that 
the Veteran's subjective distress, both anxiety and 
depression, had significantly subsided.  

VA outpatient records include psychological consults and 
evaluations from 2005 and 2006.  In these reports, it was 
noted that the Veteran complained of anger, frustration and 
depression.  On an initial consult in July 2005, the Veteran 
complained of work and family stressors, and the examiner 
diagnosed the Veteran with an Axis I diagnosis of an 
adjustment disorder, and Axis IV diagnosis of relationship 
problems, daughter with spinal muscular dystrophy, and 
occupational problems.  Later psychological consults in 
January and February 2006 indicate that the Veteran's 
symptoms had decreased and that the Veteran terminated his 
care, explaining that he did not feel the need for treatment 
anymore.  There was no Axis I diagnosis in February 2006.  
None of these records show that the Veteran was diagnosed 
with PTSD or suggest that his psychiatric symptoms were 
related to service or service-connected disability.

In conclusion, while it appears that an adjustment disorder 
existed during the pendency of this claim, there is no 
competent evidence linking the adjustment disorder to the 
Veteran's active service or his service-connected tinea 
cruris.  In addition, there is no competent evidence showing 
that the Veteran has ever had PTSD, that any psychiatric 
disorder was present within one year of the Veteran's 
discharge from service, or that any post-service psychiatric 
disorder is related to service or service-connected 
disability.  While the Veteran might sincerely believe that 
he has PTSD due to combat service and that his adjustment 
disorder is related to his skin disability, as a lay person 
without medical training he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, this claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.  


ORDER

Entitlement to service connection for psychiatric disability, 
to include on a secondary basis and to include PTSD, is 
denied.


REMAND

The Veteran has reported and his private physician has 
confirmed that the Veteran's tinea cruris is worse in summer 
months.  Unfortunately, the examination performed in response 
to the Veteran's claim for an increased rating for this 
disability was performed in November 2007.  

It also appears that the Veteran is continuing to receive 
treatment for this condition from his private physician and 
that additional records pertaining to treatment of the 
condition during the period of this claim are available.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The Veteran should be requested to 
submit a copy of any outstanding records 
pertaining to treatment or evaluation of 
his tinea infection during the period of 
this claim or to provide the identifying 
information and any necessary 
authorization to enable VA to obtain a 
copy of the records on his behalf.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of any pertinent VA medical 
records for the period since April 2007.  
If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the veteran should also be 
afforded a VA examination to assess the 
current severity of his service-connected 
tinea infection.  The examination should 
be performed during the summer months.  
The claims folder must be made available 
to and reviewed by the examiner.  The RO 
or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


